*1247Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 31, 2013, which ruled that claimant, was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant lost his employment as an assistant superintendent for a property management company as a result of disqualifying misconduct. Violation of an employer’s known policies, as well as unauthorized absence from work, have been held to constitute disqualifying misconduct (see Matter of Garrett [Commissioner of Labor], 67 AD3d 1160, 1161 [2009]; see also Matter of Almanzar [Commissioner of Labor], 65 AD3d 1418, 1418 [2009]). Here, the record reflects that, in contravention of the employer’s established and known policies, claimant took unauthorized breaks and left the work premises for over an hour without notifying the employer, notwithstanding the fact that he had received prior warnings that such conduct could lead to termination of his employment. Any inconsistencies in the testimony created a credibility issue for the Board to resolve (see Matter of Almanzar [Commissioner of Labor], 65 AD3d at 1418).
Peters, EJ., Stein, Garry, Egan Jr. and Devine, JJ., concur.
Ordered that the decision is affirmed, without costs.